DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 7, filed 06/23/2022, with respect to 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C 112 rejections have been obviated by amendments to the claims.  The 35 U.S.C 112 rejections of claims 265, 267-275, and 277-284 have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 06/23/2022, with respect to 35 U.S.C 103 rejections of claims 265, 267-275, and 277-284 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections have been obviated by amendments to the claims.  The Examiner notes that claims 269 and 270 have been cancelled.  The Applicant notes and the Examiner acknowledges the amendments to independent claims 265 and 275 to include limitations such as “exert a force on said at least one portion of the tissue wall” and “stimulate said at least one portion of the tissue wall being constricted”, among other similar limitations.  The Examiner notes that support for the amendments made to the independent claims was found in the Applicant’s specification and drawings, specifically in Figures 5A-5C, 7A-7B, and 8A and paragraphs [0004], [0125], [0128], [0178], and [0183].  The Applicant argues that neither of the mechanisms proposed by Matsumura, for constricting blood flow to the penis, exert a force on the tissue wall, nor do they include placing of a constriction device such that it can exert said force on the tissue wall.  The Applicant further argues that even if Matsumura is modified to include stimulation as suggested by Whitehurst, such modification could never achieve the claimed limitation of stimulating a tissue wall being constricted by a constriction device exerting a force on said tissue wall, since no such exertion of force on a tissue wall is achieved in the first place in Matsumura.  The Examiner is persuaded and agrees with these arguments.  Therefore, the 35 U.S.C 103 rejections have been withdrawn.  Please see Reasons for Allowance below.  

Allowable Subject Matter
Claims 265, 267-268, 271-275, and 277-284 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 265 and 275, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Matsumura, Whitehurst, and Rondoni) does not teach or render obvious a method for treating a male impotent patient, the method comprising the steps of placing a medical device comprising:  a constriction device configured to exert a force on said at least one portion of the tissue wall to gently constrict said at least one portion of the tissue wall to restrict the blood flow leaving the penis, the constriction device being placed such that it can exert said force on said at least one portion of the tissue wall, a stimulation device configured to stimulate said at least one portion of the tissue wall constricted by the constriction device to at least further restrict the blood flow leaving the penis to achieve erection, the stimulation device being placed such that it can stimulate said at least one portion of the tissue wall being constricted, and a control device configured to control the constriction device to constrict said at least one portion of the tissue wall, such that exit penile blood flow is restricted but not stopped, and to control the stimulation device to stimulate said at least one portion of the tissue wall being constricted-2-FORSELLAppl. No. 15/830,034June 23, 2022 Response to Non-Final Office Action dated April 25, 2022to cause contraction thereof, such that the exit penile blood flow is stopped.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 265 and 275.  Due to their dependency on independent claims 265 and 275, instant claims 267-268, 271-274, and 277-284 are also considered to be allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792